Exhibit 10.32

 

SIXTH AMENDMENT TO TERM LOAN AGREEMENT

 

THIS SIXTH AMENDMENT TO TERM LOAN AGREEMENT (the “Amendment” or “Sixth Amendment
to Term Loan Agreement”) is entered into by and between KMG-BERNUTH, INC., a
Delaware corporation (hereinafter referred to as “Borrower”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association (successor by merger to
SouthTrust Bank) (hereinafter referred to as “Bank”) as of the 5th day of June,
2006.

 

W I T N E S S E T H :

 

WHEREAS, Borrower and Bank are parties to that certain Term Loan Agreement dated
as of June 26, 1998, as amended by that certain First Amendment to Term Loan
Agreement dated as of December 30, 2002, by that certain Second Amendment to
Term Loan Agreement dated as of December 5, 2003, by that certain Third
Amendment to Term Loan Agreement dated as of June 8, 2004, by that certain
Fourth Amendment to Term Loan Agreement dated as of July 31, 2004, and by that
certain Fifth Amendment to Term Loan Agreement dated as of June 7, 2005 (as so
amended and as hereby amended, the “Loan Agreement”), whereby Borrower became
indebted to Bank for a Term Loan in the original principal amount of
$6,000,000.00 and thereafter amended to a principal amount of $5,050,000.00 and
a Term Loan No. 2 in the principal amount of $6,000,000.00 and thereafter
amended to a principal amount of $8,600,000.00 (all of the foregoing capitalized
terms together with all other capitalized terms used herein shall have the
respective meanings assigned thereto in the Loan Agreement, unless otherwise
specifically defined herein); and

 

WHEREAS, upon request of the Borrower, the Bank has agreed to amend certain
covenants of the Borrower required by the Loan Agreement, which amendment is
specifically set forth below.

 

NOW, THEREFORE, in consideration of the sum of One and No/100 Dollar ($1.00) and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

 


1.                                       THE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SECTION 6.2(M) IN ITS ENTIRETY.


 


2.                                       BORROWER REPRESENTS AND WARRANTS TO THE
BANK THAT AS OF THE DATE HEREOF:  (A) ALL REPRESENTATIONS AND WARRANTIES GIVEN
BY THE BORROWER IN ARTICLE V OF THE LOAN AGREEMENT ARE TRUE AND CORRECT, EXCEPT
TO THE EXTENT AFFECTED BY THIS AMENDMENT; AND (B) THE BORROWER IS IN FULL
COMPLIANCE WITH ALL OF THE COVENANTS OF THE BORROWER CONTAINED IN ARTICLE VI OF
THE LOAN AGREEMENT, EXCEPT TO THE EXTENT AFFECTED BY THIS AMENDMENT.  THE
BORROWER FURTHER REPRESENTS THAT THE BORROWER HAS FULL POWER AND AUTHORITY TO
ENTER INTO THIS AMENDMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY, AND THE BORROWER AGREES TO PAY DIRECTLY, OR REIMBURSE THE BANK FOR, ALL
REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND EXPENSES OF LEGAL
COUNSEL, INCURRED IN CONNECTION WITH THE PREPARATION OF THE DOCUMENTATION TO
EVIDENCE THIS AMENDMENT AND ANY DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR IN
FURTHERANCE HEREOF.


 

--------------------------------------------------------------------------------



 


3.                                       EXCEPT AS MAY BE MODIFIED OR WAIVED BY
THE BANK, IN ITS SOLE DISCRETION, THE EFFECTIVENESS OF THIS AMENDMENT SHALL BE
SUBJECT TO FULL AND COMPLETE SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)                                  PAYMENT OF FEES AND EXPENSES.  BANK SHALL
HAVE RECEIVED FROM BORROWER PAYMENT OF ANY LOAN FEE AND ANY AND ALL OTHER FEES
AND EXPENSES REQUIRED BY THE LOAN AGREEMENT, AS FURTHER AMENDED BY THIS
AMENDMENT, AND ANY OF THE OTHER LOAN DOCUMENTS THEN DUE.


 


(B)                                 ADDITIONAL DOCUMENTATION.  THE BANK SHALL
HAVE RECEIVED SUCH ADDITIONAL DOCUMENTATION AS MAY BE REQUESTED BY THE BANK, OR
ITS COUNSEL, TO SATISFY THE BANK THAT THIS AMENDMENT AND EACH OF THE DOCUMENTS
TO BE DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH HAVE BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF THE BORROWER AND CONSTITUTE THE
VALID AND BINDING OBLIGATIONS OF THE BORROWER.


 


4.                                       THE PARTIES HEREBY AGREE THAT (A)
EXCEPT AS HEREIN EXPRESSLY MODIFIED OR AS MAY BE MODIFIED OR AMENDED BY ANY
DOCUMENT EXECUTED CONCURRENTLY HEREWITH, ALL OF THE TERMS, CONDITIONS,
OBLIGATIONS AND PROVISIONS OF THE LOAN AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS SHALL BE AND REMAIN IN FULL FORCE AND EFFECT, AND THE SAME ARE HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS, EXCEPT THAT, TO THE EXTENT THAT THERE
SHALL BE ANY CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT AND ANY OF THE TERMS
OF ANY OF THE OTHER LOAN DOCUMENTS NOT MODIFIED OR AMENDED CONCURRENTLY
HEREWITH, THE TERMS AND PROVISIONS OF THIS AMENDMENT SHALL GOVERN AND EACH OF
SUCH OTHER LOAN DOCUMENTS ARE DEEMED AUTOMATICALLY AMENDED AND MODIFIED WITHOUT
ANY FURTHER ACTION UPON THE EXECUTION AND DELIVERY OF THIS AMENDMENT; AND (B) ON
AND AFTER THE EFFECTIVE DATE OF THIS AMENDMENT, EACH REFERENCE IN THE LOAN
AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN”, OR WORDS OF LIKE
IMPORT REFERRING TO THE LOAN AGREEMENT, AND EACH REFERENCE TO THE “AGREEMENT”,
THE “LOAN AGREEMENT”, THE “TERM LOAN AGREEMENT”, “THEREUNDER”, “THEREOF”,
“THEREIN”, OR WORDS OF LIKE IMPORT INTENDING TO REFER TO THE LOAN AGREEMENT IN
ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS SHALL MEAN AND BE A REFERENCE TO THE
LOAN AGREEMENT, AS HEREBY AND HEREAFTER FURTHER AMENDED.


 


5.                                       THE UNDERSIGNED KMG CHEMICALS, INC.
(THE “GUARANTOR”), EXECUTES THIS AMENDMENT TO EXPRESSLY EVIDENCE ITS ASSENT TO
ALL THE TERMS OF THIS AMENDMENT, AND TO FURTHER ACKNOWLEDGE AND AGREE THAT THE
GUARANTY OF PAYMENT DATED AS OF JUNE 26, 1998 (THE “TERM LOAN GUARANTY”) AND THE
GUARANTY OF PAYMENT DATED AS OF DECEMBER 5, 2003, AS AMENDED BY THAT CERTAIN
FIRST AMENDMENT TO GUARANTY OF PAYMENT DATED AS OF JUNE 8, 2004 (AS SO AMENDED,
THE “TERM LOAN NO. 2 GUARANTY”) DELIVERED BY IT TO THE BANK (THE TERM LOAN
GUARANTY AND THE TERM LOAN NO. 2 GUARANTY BEING HEREIN REFERRED TO EACH
SINGULARLY AS A “GUARANTY” AND COLLECTIVELY AS “GUARANTIES”) REMAIN IN FULL
FORCE AND EFFECT AND THAT THE “OBLIGATIONS” OF THE GUARANTOR AS THE “GUARANTOR”
UNDER EACH OF THE GUARANTIES SHALL INCLUDE, WITHOUT LIMITATION EXCEPT TO THE
EXTENT OTHERWISE PROVIDED IN ANY SUCH GUARANTY, ALL OBLIGATIONS OF THE BORROWER
UNDER THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT.


 


2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their respective duly authorized officers effective as of the day
and year first above written.

 

 

BORROWER:

 

 

 

KMG-BERNUTH, INC.

 

 

 

 

 

 

 

By:

/s/ John V. Sobchak

 

Printed Name:

John V. Sobchak

 

Its:

CFO

STATE OF
TEXAS                                                                                    
)

COUNTY OF
HARRIS                                                                     )

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that John V. Sobchak, whose name as CFO of KMG-Bernuth, Inc., a Delaware
corporation, is signed to the foregoing Sixth Amendment to Term Loan Agreement,
and who is known to me, acknowledged before me on this day that, being informed
of the contents of said instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal this 5 day of June, 2006.

 

 

/s/ Amy Carpenter

 

Notary Public

 

My Commission Expires:

June 13, 2007

 

3

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

KMG CHEMICALS, INC.

 

 

 

 

 

 

 

By:

/s/ David L. Hatcher

 

Printed Name:

David L. Hatcher

 

Its:

Chief Executive Officer

 

STATE OF
TEXAS                                                                                    
)

COUNTY OF
HARRIS                                                                     )

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that David L. Hatcher, whose name as Chief Executive Officer of KMG
Chemicals, Inc., a Texas corporation, is signed to the foregoing Sixth Amendment
to Term Loan Agreement, and who is known to me, acknowledged before me on this
day that, being informed of the contents of said instrument, he, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation.

 

Given under my hand and official seal this 5 day of June, 2006.

 

 

/s/ Amy Carpenter

 

Notary Public

 

My Commission Expires:

June 13, 2007

 

4

--------------------------------------------------------------------------------


 

 

BANK:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Alan T. Drennen, III

 

Its:

Senior Vice President

 

STATE OF ALABAMA                                                           )

COUNTY OF JEFFERSON                                                 )

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Alan T. Drennen, III, whose name as Senior Vice President of
Wachovia Bank, National Association, a national banking association, is signed
to the foregoing Sixth Amendment to Term Loan Agreement, and who is known to me,
acknowledged before me on this day that, being informed of the contents of said
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.

 

Given under my hand and official seal this 6 day of June, 2006.

 

 

/s/ Notary Public

 

Notary Public

 

My Commission Expires:

August 26, 2007

 

5

--------------------------------------------------------------------------------